I dissent. Assuming the fact of misconduct on the part of the district attorney, the only material question is whether such misconduct may have influenced the jury against the defendant in determining the question of his guilt or innocence. If it could not have done so under any reasonable hypothesis, the judgment should not be reversed, for a judgment should not be reversed on account of an erroneous ruling or misconduct not affecting the substantial rights of the defendant.
The claim that the particular misconduct alleged may have operated against the defendant is based wholly, of course, on the idea that it was an intimation by the district attorney that *Page 598 
defendant at a time many years previously had or attempted to have unnatural relations with one of his daughters. But so assuming, such intimation was not evidence, and the jury were clearly and unequivocally instructed that it was not evidence and should not be considered by them for any purpose. Nothing could have been clearer or more positive as to the duty of the jurors with regard to this question of the district attorney than the instruction of the trial court quoted in the opinion of this court, which was given immediately upon the asking of the improper question. There is no warrant in the record for the assumption that any of the jurors may not have been able to absolutely disregard the question of the district attorney and any intimation contained therein, and it must be assumed, of course, that they obeyed, so far as they were able to do so, the instruction of the court. To imply otherwise would be to assume that they were either incompetent to discharge their duties, or were wilfully disregardful of the oath they had taken.